


Exhibit 10.36

 

[Company Letterhead]

 

REVISED

 

December 17, 2013

 

Steven B. Bernitz

29 Day Street

Somerville, MA 02144

 

Dear Steve:

 

On behalf of Synta Pharmaceuticals, I am pleased to offer you the position of
Senior Vice President, Corporate Development reporting to Safi Bahcall,
President and Chief Executive Officer for Synta Pharmaceuticals Corp.
(hereinafter “Synta Pharmaceuticals” or the “Company”).

 

1.                                      Effective Date:  The effective date of
your employment is TBD.

 

2.                                      Compensation:  Your initial base salary
will be $315,000.00 annually, payable at a semi-monthly rate of $13,125.00, from
which all applicable taxes and other customary employment-related deductions
will be taken.

 

For the first annual performance review following your hire date, all
pay-for-performance compensation (such as merit increases, bonuses and annual
stock option grants) will be pro-rated to reflect your start date and the
percentage of the calendar year that you worked.  Employees who start after
September 30th will not be included in the performance review for that calendar
year.

 

3.                                      Bonus:  You will be eligible to receive
an annual, discretionary performance based bonus.  This cash bonus, for fully
meeting and exceeding expectations under the Company’s bonus program, is
expected to be at a target level of 40% of your base salary.  Such bonus, if
any, will be granted at the discretion of the Company’s Board of Directors and
will be paid to you by no later than March 15th of the calendar year immediately
following the calendar year in which it was earned.

 

4.                                      Stock Option:  You will be granted an
incentive stock option to purchase 150,000 shares of the Company’s common stock
pursuant to the terms of the Synta Pharmaceuticals Corp. 2006 Stock Plan (the
“Plan”) and formal stock option agreement.  All stock option grants shall be
priced at the fair market value (as defined in the 2006 plan) on the grant date
and are subject to a vesting schedule over four years (25% vest on the first
year anniversary of your hire date and the remainder in equal portions quarterly
over the next three years).  If there is a conflict between the terms of the
Plan, a copy of which will be provided to you with the grant, and any stock
option agreement, the terms of the Plan will control.

 

You will also be granted 25,000 restricted shares of the Company’s common stock
pursuant to the terms of the Plan and a formal restricted share agreement to be
executed by you pursuant thereto.  These restricted shares shall be subject to
the following vesting schedule:  50% vest on

 

1

--------------------------------------------------------------------------------


 

the second anniversary of your hire date and the remainder on the third
anniversary of your hire date.  If there is conflict between the terms of the
Plan, a copy of which will be provided to you with the grant, and any restricted
share agreement, the terms of the Plan will control.

 

5.                                      Severance and Change of Control:  Please
refer to the document included with this offer of employment entitled Severance
and Change of Control Agreement, a copy of which is attached hereto as
Exhibit B.

 

6.                                      Benefits:  As a full-time employee, you
will be eligible to participate in certain Company-sponsored benefit plans to
the same extent as, and subject to the same terms, conditions and limitations
applicable to other employees of the Company of similar rank and tenure.  All
benefits may be changed or modified from time to time at the Company’s sole
discretion.

 

7.                                      Employment Period:  Your employment with
the Company will be at-will, meaning that you will not be obligated to remain
employed by the Company for any specified period of time; likewise, the Company
will not be obligated to continue your employment for any specific period and
may terminate your employment at any time, with or without cause.

 

8.                                      Contingencies:  Our employment offer to
you is contingent upon (1) your execution of the standard form of
Non-Competition, Confidentiality and Inventions Agreement (a copy of which is
attached hereto as Exhibit A); (2) your ability, as required under federal law,
to establish your employment eligibility as a U.S. citizen, a lawful permanent
resident of the U.S. or an individual specifically authorized for employment by
the Immigration and Naturalization Service; and (3) completion of a satisfactory
background check.  If any of the foregoing conditions are not met, this
employment offer shall be null and void.

 

9.                                      Jurisdiction and Waiver:  In the case of
any dispute, this offer of employment shall be interpreted under the laws of the
Commonwealth of Massachusetts.  By accepting this offer of employment, you agree
that any action, demand, claim or counterclaim in connection with any aspect of
your employment with the Company or any separation of employment (whether
voluntary or involuntary) from the Company, shall be resolved in a court of
competent jurisdiction in Massachusetts by a judge alone, and you knowingly
waive and forever renounce your right to a trial before a civil jury; provided,
however, that any claims related to the terms of the Severance and Change of
Control Agreement shall be resolved in the arbitration forum specified in that
agreement.

 

10.                               Orientation:  On your first day of employment,
please arrive at 45 Hartwell Avenue at 8:30am for benefits enrollment with Human
Resources.

 

2

--------------------------------------------------------------------------------


 

Steve, we are very enthusiastic and looking forward to your joining us as a
Synta Pharmaceuticals employee.  Please indicate your acceptance of the
foregoing by signing one enclosed copy of this letter and returning it to Art
McMahon by no later than Wednesday, December 18, 2013.  After that date, this
offer will lapse.  If you need additional time to respond to this offer, please
let us know immediately.

 

Sincerely,

 

 

 

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

 

 

/s/ Safi Bahcall, Ph.D.

 

 

Safi Bahcall, Ph.D.

 

 

Director, President and Chief Executive Officer

 

 

 

 

 

Agreed to and accepted:

 

 

 

 

 

Name:

/s/ Steven B. Bernitz

 

Date:

12/18/13

 

Steven B. Bernitz

 

 

 

3

--------------------------------------------------------------------------------
